C. Allen, J.
The fact of holding over and paying rent would undoubtedly raise a certain presumption that a tenant has elected to hold over for the further term stipulated for in the lease. This, however, is not a conclusive presumption of law, but it is rebuttable by evidence. In the absence of anything to show the contrary, a court or jury would properly infer such *422election from these acts; but this is merely because such would be the natural inference from the conduct of the parties, if unexplained.
It is no part of the terms of the written lease in the present case, that holding over and paying rent shall be considered as of themselves an election to continue to occupy under the lease, or conclusive evidence of such election. The written lease merely reserves to the tenant the option; and whether he has exercised that option or not is a matter of fact, to be determined independently. His holding over, accompanied by payment of rent, is a piece of evidence, a strong piece of evidence, — a piece of evidence sufficient of itself, if unexplained and uncontrolled, to raise a fair inference and presumption that the option has been exercised, and thus to make out a prima facie case. But this is the most that can be said of it, and it is still competent for the tenant to offer opposing evidence. 1 Greenl. Ev. § 33. Such evidence contradicts no term of the lease. It simply shows that the option secured to the tenant by the lease has not been exercised. This doctrine is in full accord with the decision in Kramer v. Cook, 7 Gray, 550, where it was held that such election may be inferred from proof of the tenant’s continuing to occupy, and paying rent for two quarters, without showing any formal election or notice to the lessor at the time of the expiration of the first term; and that it ought to be so inferred in the absence of evidence to control the effect of those acts. There were, indeed, in that case, declarations of the tenant that he was holding, for the additional term, under the lease, and other significant evidence of an election. See also Bradford v. Patten, 108 Mass. 153. Exceptions overruled.